DETAILED ACTION

This Office Action is in response to the Preliminary Amendments filed March 28, 2019. Claim(s) 1, 4-8, and 10 have been amended. Therefore, Claim(s) 1-10 is/are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 3/25/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claim(s) 10 is/are objected to because of the following informalities:  
As to Claim 10, Claim 10 introduces the claim terminology “at least one device”. The subsequent recited utilizes “the device”. The Examiner recommends utilizing the same claim terminology throughout the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 8, and 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to Claim 1, Claim 1 line 3 discloses “a device is in a restricted operation mode”. Claim 1, line 11 discloses “server receives from the device or a chip a request for enrolling a device or chip user”. It is unclear whether “a device” in line 11 is the same or different “a device” in line 3.

As to Claim 8, Claim 8 line 1 discloses “A device for securing an access to the at least one service…”. Claim 8, line 9 discloses “sending a request for enrolling a device or chip user”. It is unclear whether “a device” in line 9 is the same or different “a device” in line 1.

As to Claim 10, Claim 10 line 4 discloses “at least one device, the device is in a restricted operation mode”. Claim 10, line 12 discloses “receive from the device or a chip a request for enrolling a device or chip user”. It is unclear whether “a device” in line 12 is the same or different “a device” in line 4.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
As to Claim 8, Claim 8 discloses “A device for securing an access to at least one service…”. However, the body of the claim does not provide any hardware associated with the device. Therefore, the claim is non-statutory and software per se.
As to Claim 9, dependent claim 9 discloses the device includes an eUICC or an iUICC, which are known to be SIM cards. Therefore, dependent claim 9 is statutory.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Axalto et al. (EP 1,783,997 A1, hereinafter Axalto), in view of Mathias et al. (US 2012/0077496 A1, hereinafter Mathias).

As to Amended Claim 1, Axalto discloses a method for securing an access to at least one service, 
wherein a device is set in a restricted operation mode ((Axalto; [0054]), where Axalto disclose the device is in a restricted operation mode (i.e. no voice, no SMS) service.), the restricted operation mode allowing to address only a first server ((Axalto; [0025, 0054]), where Axalto discloses remote server controlling operations. The user can connect to the server and provide personal information.), the restricted operation mode being associated with a first identifier, allowing to access the first server, the device accessing the first identifier, the device accessing a subscription profile, the subscription profile being active during the restricted operation mode ((Axalto; claim 1; [abs, 0054]), where Axalto discloses the restricted operation mode associated with a first identifier (i.e. temporary account identifier) relating to a temporary account. The temporary account enabling access to the server and provide profile information.), the method comprises the following steps: 
the first server receives from the device or a chip a request for enrolling a device or chip user ((Axalto; [0023, 0026]), where Axalto discloses the first server (i.e. remote server) receiving for a device or a chip (i.e. SMS card) for enrolling/activating the device/chip.), the request for enrolling the device or chip user comprising or being accompanied with at least one feature relating to a user identity, as a user identity feature, the chip being embedded within or coupled to the device ((Axalto; [0018, 0021, 0023]), where Axalto discloses the chip (i.e. SMS card) can be introduced into the mobile handset. The SMS card can contain identify information of the user and any collected information regard the user or device.); 
the first server or another server connected to the first server verifies whether the at least one user identity feature is or is not valid ((Axalto; [0029, 0035]), where Axalto discloses an authority server receiving identity information from the remote server and checks whether the present part of information as provided by the user is valid.); 
only if the at least one user identity feature is valid, the first server or another server connected to the first server sends to the device or, through the device, to the chip a command message including a command for deactivating the restricted operation mode ((Axalto; [0043]), where Axalto discloses in the case the information provided is valid, the remote server can send a confirmation SMS to the mobile handset and forwards it to the SMS card.); 
the device or the chip deactivates the restricted operation mode while storing or letting store, instead of the first identifier, a second identifier, the second identifier allowing to access a second server, the subscription profile being still active after the restricted operation mode deactivation, the second server managing the at least one service ((Axalto; claim 1; [0044, 0053]), where Axalto discloses updating the temporary account identifier to a permanent account identifier. With the permanent account identifier, the device can begin and receiving normal services (i.e. calls, SMS) associated with the permanent identifiers.).
However, Axalto does not disclose the ability to switch from a first connectivity gateway to a second connectivity gateway once a restricted operation mode is deactivated.
In an analogous art, Mathias discloses the ability to switch from a first connectivity gateway to a second connectivity gateway once a restricted operation mode is deactivated ((Mathias; [0024]), where Mathias discloses after the user registers for data connection service, the mobile device tears down the data connection to the registration APN and establishes a data connection with the network identified by the main APN (the mobile device will now be authorized to use the services). The mobile device may then be able to use the services provided by the network identified by the main APN.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Axalto to include the ability to switch from a first connectivity gateway to a second connectivity gateway once a restricted operation mode is deactivated as taught by Mathias to ensure only authorized users are enable to utilize the network after authentication (Mathias; [0025]).

As to Claim 2, Axalto-Mathias discloses method according to claim 1, wherein the command message comprises or is accompanied with the second identifier relating to the second connectivity gateway ((Axalto; [0043]), where Axalto discloses in the case the information provided is valid, the remote server can send a confirmation SMS to the mobile handset and forwards it to the SMS card.), ((Mathias; [0025-0027]), where Mathias discloses once the user is verified, the restricted access is stop from the registration APN and a new connection can be established with the main APN.).
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Claim 3, Axalto-Mathias discloses method according to claim 1, wherein the device or the chip stores the second identifier relating to the second connectivity gateway ((Axalto; [0043]), where Axalto discloses the identifiers can be stored in the SMS card.), ((Mathias; [0033, 0047]), where Mathias discloses a chip (i.e. SIM card) to store identifier information.).
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Amended Claim 4, Axalto-Mathias discloses method according to claim 1, wherein, to verify whether the at least one user identity feature is or is not valid, the first server or another server connected to the first server verifies whether the at least one user identity feature does or does not include one or several predetermined reference security features respectively ((Axalto; [0029, 0035]), where Axalto discloses an authority server receiving identity information from the remote server and checks whether the present part of information as provided by the user is valid.);

As to Amended Claim 5, Axalto-Mathias discloses method according to claim 1, wherein the restricted operation mode further includes at least one element of a group comprising: 
at least one phone call number dedicated to at least one predetermined phone call service; and at least one number dedicated to at least one predetermined message service ((Axalto; [0037-0038]), where Axalto disclose utilizing phone numbers to certain operations.), ((Mathias; Fig. 10; [0077]), where Mathias discloses contacting message service (i.e. provider) to obtain additional services.).
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Amended Claim 6, Axalto-Mathias discloses method according to claim 1, wherein, to send to the first server the request for enrolling the device or chip user, the device receives: 
a request for launching a browser, the request for launching the browser comprising or being accompanied with at least one identifier relating to the first server, the browser being comprised within the device ((Axalto; Fig. 2; [0019-0020]), where Axalto disclose utilizing a browser (i.e. interface) to register the device.), ((Mathias; [0026]), where Mathias discloses a web browser to register.); or 
a request for displaying a pop-up type message, the request for displaying the pop-up type message comprising or being accompanied with at least one identifier relating to the first server ((Mathias; [0071]), where Mathias discloses receiving alerts to register the device.); or 
a request for sending a message, the request for sending the message comprising or being accompanied with a link to at least one identifier relating to the first server, ((Mathias; [0026]), where Mathias discloses a registering via a web site.).
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Claim 7, Axalto-Mathias discloses method according to claim 1, wherein, the subscription profile includes at least one identifier relating to the subscription ((Axalto; claim 1; [abs, 0054]), where Axalto discloses the restricted operation mode associated with a first identifier (i.e. temporary account identifier) relating to a temporary account. The temporary account enabling access to the server and provide profile information.),, the request for enrolling the device or chip user comprises or is accompanied with the at least one identifier relating to the subscription and/or the request for enrolling the device or chip user further comprises or is accompanied with at least one identifier relating to the device and/or the chip ((Axalto; [0018, 0021, 0023]), where Axalto discloses the chip (i.e. SMS card) can be introduced into the mobile handset. The SMS card can contain identify information of the user and any collected information regard the user or device.).

As to Claim 8, Axalto discloses a device for securing an access to at least one service, 
wherein the device is set in a restricted operation mode ((Axalto; [0054]), where Axalto disclose the device is in a restricted operation mode (i.e. no voice, no SMS) service.), the (Axalto; [0025, 0054]), where Axalto discloses remote server controlling operations. The user can connect to the server and provide personal information.), the restricted operation mode being associated with a first identifier, allowing to access the first server, the device accessing the first identifier, the device accessing a subscription profile, the subscription profile being active during the restricted operation mode ((Axalto; claim 1; [abs, 0054]), where Axalto discloses the restricted operation mode associated with a first identifier (i.e. temporary account identifier) relating to a temporary account. The temporary account enabling access to the server and provide profile information.), and wherein the device is configured to: 
send a request for enrolling a device or chip user ((Axalto; [0023, 0026]), where Axalto discloses the first server (i.e. remote server) receiving for a device or a chip (i.e. SMS card) for enrolling/activating the device/chip.), the request for enrolling the device or chip user comprising or being accompanied with at least one feature relating to a user identity, as a user identity feature ((Axalto; [0018, 0021, 0023]), where Axalto discloses the chip (i.e. SMS card) can be introduced into the mobile handset. The SMS card can contain identify information of the user and any collected information regard the user or device.); 
receive a command message including a command for deactivating the restricted operation mode ((Axalto; [0043]), where Axalto discloses in the case the information provided is valid, the remote server can send a confirmation SMS to the mobile handset and forwards it to the SMS card.); 
deactivate the restricted operation mode while storing or letting store, instead of the first identifier, a second identifier, the second identifier allowing to access a second server, the subscription profile being still active after the restricted operation mode deactivation, the second server managing the at least one service ((Axalto; claim 1; [0044, 0053]), where Axalto discloses updating the temporary account identifier to a permanent account identifier. With the permanent account identifier, the device can begin and receiving normal services (i.e. calls, SMS) associated with the permanent identifiers.).
However, Axalto does not disclose the ability to switch from a first connectivity gateway to a second connectivity gateway once a restricted operation mode is deactivated.
In an analogous art, Mathias discloses the ability to switch from a first connectivity gateway to a second connectivity gateway once a restricted operation mode is deactivated ((Mathias; [0024]), where Mathias discloses after the user registers for data connection service, the mobile device tears down the data connection to the registration APN and establishes a data connection with the network identified by the main APN (the mobile device will now be authorized to use the services). The mobile device may then be able to use the services provided by the network identified by the main APN.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Axalto to include the ability to switch from a first connectivity gateway to a second connectivity gateway once a restricted operation mode is deactivated as taught by Mathias to ensure only authorized users are enable to utilize the network after authentication (Mathias; [0025]).

As to Claim 9, Axalto-Mathias discloses device according to claim 8, wherein the device includes an eUICC or an iUICC ((Axalto; [0018]), where Axalto discloses the use of SIM cards.).

As to Claim 10, Axalto discloses a system for securing an access to at least one service, 
wherein the system comprises at least a first server and at least one device (Axalto; Fig.1), the device being set in a restricted operation mode ((Axalto; [0054]), where Axalto disclose the device is in a restricted operation mode (i.e. no voice, no SMS) service.), the (Axalto; [0025, 0054]), where Axalto discloses remote server controlling operations. The user can connect to the server and provide personal information.), the restricted operation mode being associated with a first identifier, allowing to access the first server, the device accessing the first identifier, the device accessing a subscription profile, the subscription profile being active during the restricted operation mode ((Axalto; claim 1; [abs, 0054]), where Axalto discloses the restricted operation mode associated with a first identifier (i.e. temporary account identifier) relating to a temporary account. The temporary account enabling access to the server and provide profile information.); 
wherein the first server and/or another server connected to the first server is configured to: 
receive from the device or a chip a request for enrolling a device or chip user ((Axalto; [0023, 0026]), where Axalto discloses the first server (i.e. remote server) receiving for a device or a chip (i.e. SMS card) for enrolling/activating the device/chip.), the request for enrolling the device or chip user comprising or being accompanied with at least one feature relating to a user identity, as a user identity feature, the chip being embedded within or coupled to the device ((Axalto; [0018, 0021, 0023]), where Axalto discloses the chip (i.e. SMS card) can be introduced into the mobile handset. The SMS card can contain identify information of the user and any collected information regard the user or device.); 
verify whether the at least one user identity feature is or is not valid ((Axalto; [0029, 0035]), where Axalto discloses an authority server receiving identity information from the remote server and checks whether the present part of information as provided by the user is valid.); and 
send, only if the at least one user identity feature is valid, to the device or, through the device, to the chip a command message including a command for deactivating the restricted operation mode ((Axalto; [0043]), where Axalto discloses in the case the information provided is valid, the remote server can send a confirmation SMS to the mobile handset and forwards it to the SMS card.); and 
(Axalto; claim 1; [0044, 0053]), where Axalto discloses updating the temporary account identifier to a permanent account identifier. With the permanent account identifier, the device can begin and receiving normal services (i.e. calls, SMS) associated with the permanent identifiers.).
However, Axalto does not disclose the ability to switch from a first connectivity gateway to a second connectivity gateway once a restricted operation mode is deactivated.
In an analogous art, Mathias discloses the ability to switch from a first connectivity gateway to a second connectivity gateway once a restricted operation mode is deactivated ((Mathias; [0024]), where Mathias discloses after the user registers for data connection service, the mobile device tears down the data connection to the registration APN and establishes a data connection with the network identified by the main APN (the mobile device will now be authorized to use the services). The mobile device may then be able to use the services provided by the network identified by the main APN.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Axalto to include the ability to switch from a first connectivity gateway to a second connectivity gateway once a restricted operation mode is deactivated as taught by Mathias to ensure only authorized users are enable to utilize the network after authentication (Mathias; [0025]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Heutschi (US 2004/0176092 A1) discloses activating SIM card to connect to communications network.
Soni et al. (US 2008/0242267 A1) discloses remote activation of a user account in a telecommunication network.
Amin et al. (US 7,266,371 B1) discloses activation and remote modification of wireless services.
Hauck et al. (US 9,788,209 B2) discloses controlling distribution of election access to a clients device.

The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M THIEU whose telephone number is (571) 270-7475 and fax number is (571) 270-8475. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN M THIEU/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        3.25.2022